Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 1 of 76 PageID 9




              Exhibit A
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 2 of 76 PageID 10




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

ROY A. ACOSTA AND SCHRETTA                       §
ACOSTA,                                          §
                                                 §
            Plaintiffs,                          §
                                                 §
v.                                               §
                                                     CIVIL ACTION NO. ____________
                                                 §
JPMORGAN CHASE BANK, N.A. FKA                    §
WAMU AND FEDERAL NATIONAL                        §
MORTGAGE ASSOCIATION,                            §
                                                 §
            Defendants.                          §


                             INDEX OF STATE COURT MATERIALS


              Date Filed
 No.          or Entered Document
  A-1             N/A      Docket Sheet

 A-2          01/08/2020 Plaintiffs’ Original Petition and Request for Written Discovery

  A-3         01/08/2020 Plaintiff’s [sic] First Requests for Production to Defendant Federal
                         National Mortgage Association

     A-4      01/08/2020 Plaintiffs’ First Interrogatories to Defendant Federal National Mortgage
                         Association

     A-5      01/08/2020 Plaintiffs’ First Request for Admissions to Defendant Federal National
                         Mortgage Association

     A-6      01/08/2020 Service Request Form

     A-7      01/09/2020 Citation issued to JPMorgan Chase Bank, N.A.

     A-8      01/09/2020 Citation issued to Federal National Mortgage Association

     A-9      01/15/2020 Return of Service for Federal National Mortgage Association

     A-10     01/21/2020 Return of Service for JPMorgan Chase Bank, N.A.


INDEX OF STATE COURT MATERIALS                                                             Page Solo
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 3 of 76 PageID 11




          Exhibit A-1
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                                          Page 4 of 76 PageID 12




Civil - Case and Transaction Information                                                                           2/5/20 2:34 PM
Cause Number:                348-314344-20                                                                  Date Filed: 01-08-2020
               ROY A. ACOSTA, ET AL                                                     JPMORGAN CHASE BANK, N.A.,
                                                               | VS |
                                                                                                     ET AL
Cause of Action:             CONTRACT, OTHER DEBT/CONTRACT
Case Status:                 PENDING
File Mark      Description                                                                   Assessed Fee         Credit/Paid Fee
01-08-      PLTFS' ORIG PET & REQ FOR WRITTEN DISC                                 N I                 289.00
2020
01-08-      COURT COST (PAID) trans #1                                             Y                                   289.00
2020
01-08-      (ATTACHED TO PET) EXHIBIT-1                                             I                                     0.00
2020
01-08-      (ATTACHED TO PET) EXHIBIT-2                                             I                                     0.00
2020
01-08-      (ATTACHED TO PET) PLTFS 1ST REQ/PROD TO DEFN                            I                                     0.00
2020        FEDERAL NATIONAL MORTGAGE ASSOC
01-08-      (ATTACHED TO PET) PLTFS 1ST INTERROGS TO DEFN                           I                                     0.00
2020        FEDERAL NATIONAL MORTGAGE ASSOC
01-08-      (ATTACHED TO PET) PLTFS 1ST REQ/ADMISS TO DEFN                          I                                     0.00
2020        FEDERAL NATIONAL MORTGAGE ASSOC
01-08-      SVC REQ FORM (EMAIL)                                                    I                                     0.00
2020
01-08-      CIT-ISSUED ON JPMORGAN CHASE BANK NA-On 01/09/2020                     N I Svc                8.00
2020
01-08-      CIT-ISSUED ON FEDERAL NATIONAL MORTGAGE ASSOCIATIO N I Svc                                    8.00
2020        N-On 01/09/2020
01-08-      COURT COST (PAID) trans #10                                            Y                                      8.00
2020
01-08-      COURT COST (PAID) trans #9                                             Y                                      8.00
2020
01-08-      JURY FEE                                                               N                     40.00
2020
01-08-      COURT COST (PAID) trans #13                                            Y                                    40.00
2020
01-15-      RET OF SVC (FEDERAL NATIONAL MORTGAGE ASSOC)                            I                                     0.00
2020
01-15-      CIT Tr# 10 RET EXEC(FEDERAL NATIONAL MORTGAGE                           I                                     0.00
2020        ASSO CIATION) On 01/15/2020
01-21-      RET OF SVC (JP MORGAN CHASE BANK)                                       I                                     0.00
2020
01-21-      CIT Tr# 9 RET EXEC(JPMORGAN CHASE BANK NA) On                           I                                     0.00
2020        01/1 7/2020

                                                      District Clerk's Office
                                               Tom Vandergriff Civil Courts Building
                                100 N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us
                Please send questions and comments regarding the District Clerk web site to District Clerk Webmaster
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 5 of 76 PageID 13




          Exhibit A-2
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 6 of 76 PageID 14
                                            348-314344-20                                                     FILED
                                                                                                 TARRANT COUNTY
                                                                                                   1/8/2020 3:26 PM
                                          NO. __________                                        THOMAS A. WILDER
                                                                                                   DISTRICT CLERK




 ROY A. ACOSTA AND SCHRETTA                       §              IN THE DISTRICT COURT OF
 ACOSTA,                                          §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §                TARRANT COUNTY, TEXAS
                                                  §
 JPMORGAN CHASE BANK, N.A. FKA                    §
 WAMU AND FEDERAL NATIONAL                        §                   ____ JUDICIAL DISTRICT
 MORTGAGE ASSOCIATION,                            §
                                                  §
         Defendants.

 PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY



TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, Roy A. Acosta and Schretta Acosta (“Plaintiffs”), filing this Original

Petition (the “Petition”) complaining of JPMorgan Chase Bank, N.A. fka WAMU (“Chase”) and

Federal National Mortgage Association (“Fannie Mae”) (collectively “Defendants”) and would

show the Court as follows:

                                              SUMMARY
1.      This case involves Defendants’ failure to cure defects in a void home equity lien that failed

        to comply with TEXAS CONSTITUTION ARTICLE XVI, § 50(a)(6), as well as Defendants’

        collection of mortgage payments on the void lien. Defendants’ loan failed to comply with

        the Texas Constitution, article XVI, section 50(a)(6). As a result, Defendants failed to

        perform their obligations under the security agreement and is consequently in breach of the

        contract, Plaintiffs seek forfeiture of the principal and interest paid on this loan.

                                    DISCOVERY CONTROL PLAN



                                                   1
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 7 of 76 PageID 15



2.       As required by Texas Rule of Civil Procedure 190.1, Plaintiffs affirmatively plead that

         Discovery Control Plan Level 2 applies, because Plaintiffs seek relief aggregating more

         than Fifty Thousand and No/100 Dollars ($50,000.00).

                                             PARTIES

3.      Roy A. Acosta and Schretta Acosta are natural persons who currently reside in Tarrant

        County.

4.      JPMorgan Chase Bank, N.A. fka WAMU, was at all relevant times doing business in the

        state of Texas. This Defendant is a foreign entity with its principal place of business

        outside of Texas and may be served via the Registered Agent, CT Corporation System,

        1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Service is hereby requested.

5.      Federal National Mortgage Association was at all relevant times doing business in the state

        of Texas. Federal National Mortgage Association is a foreign entity with its principal place

        of business outside of Texas. This defendant may be served at: General Counsel, Federal

        National Mortgage Association, 3900 Wisconsin Avenue NW, Washington, D.C. 20016-

        2806. Service is hereby requested.

                                    JURISDICTION AND VENUE
6.      The Court has jurisdiction over Defendants because Defendants are doing business in the

        State of Texas, including originating, servicing and/or owning loans, which necessarily

        involves contracting with Texas residents by mail or otherwise when at least one of the

        parties is to perform the contract in Texas. Further, Defendants’ conduct giving rise to the

        causes of action as set forth herein occurred in whole or in part in Texas.

7.      The damages sought in this action are within the jurisdictional limits of the court.




                                                 2
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 8 of 76 PageID 16



8.      Venue is proper in Tarrant County, Texas as the suit involves real property located in

        Tarrant County, Texas. Venue is proper under TEX. CIV. PRAC. & REM. CODE ANN. Art.

        15.002(a)(1) as Tarrant County is where all or a substantial part of the events or omissions

        occurred.

                                               FACTS

9.       Plaintiffs are the owners of the property located at 5488 Pecan Creek Circle Fort Worth,

         TX 76244 in Tarrant County (the “Property”). This property is their homestead.

10.     On January 29, 2016, Plaintiffs obtained a home equity loan from LoanDepot.com LLC.

        Plaintiffs simultaneously entered into a Home Equity Security Agreement (“Deed of Trust”

        or “DOT”) with LoanDepot.com LLC, which details the parties’ rights and obligations with

        regards to the lien. See Deed of Trust, attached as Exhibit 1.

11.     The Security Agreement between the Plaintiffs and Defendant specifies:

               “It is the express intention of Lender and Borrower to structure this
               Extension of Credit to conform to the provisions of the Texas
               Constitution applicable to Extensions of Credit as defined by
               Section 50(a)(6), Article XVI of the Texas Constitution.”

        See Exhibit 1, paragraph 19.
12.     Upon information and belief, Fannie Mae is the current holder or owner of the Note.

13.     Upon information and belief, Chase is the current servicer of the loan.

14.     On October 23, 2019, Plaintiffs formally notified Defendants of the constitutional

        violations. See Notice to Cure and USPS Tracking, attached as Exhibit 2.

15.     Defendants did not cure all the constitutional violations.

16.     Plaintiff is current on their mortgage payments and have complied with all the

        obligations in the Deed of Trust.

Constitutional Violations

                                                  3
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                 Page 9 of 76 PageID 17



17.   Specific violations of the Constitution include:

           a. The fees for the loan must not exceed 3% of the original principal amount of

               the extension of credit. TEX. CONST. art. XVI, § 50(a)(6)(E). The fees

               exceeded 3% of the original principal amount of the extension of credit.

           b. The Home Equity Loan was not closed at an attorney’s office, the lender’s office,

               or a title company’s office. Tex. Const. art. XVI, § 50(a)(6)(N).

           c. The Lender did not sign a written acknowledgment as to the fair market value of

               the homestead property on the date the extension of credit was made. Tex. Const.

               art. XVI, § 50(a)(6)(Q)(ix).

           d. Plaintiffs did not receive a statement with all of the final itemized charges at least

               one day before the closing of the loan. The loan closed the same day that Plaintiffs

               received all itemized loan documents and a copy of the loan application TEX.

               CONST. art. XVI, § 50(a)(6)(M)(ii).

                                      CAUSES OF ACTION
Breach of Contract and Violation of Texas Constitution

      a. The Texas Constitution Must be Interpreted Verbatim

18.   The Texas Supreme Court made it clear as to the means of interpreting the state

      constitution: “[w]hen interpreting our state Constitution, we rely heavily on its literal text

      and must give effect to its plain language.” Stringer v. Cendant Mortg. Corp., 23 S.W.3d

      353, 355 (Tex. 2000). “We strive to give constitutional provisions the effect their makers

      and adopters intended.” Id. “We construe constitutional provisions and amendments that

      relate to the same subject matter together and consider those amendments and provisions

      in light of each other.” Purcell v. Lindsey, 314 S.W.2d 283, 284 (Tex. 1958). “And we


                                                4
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 10 of 76 PageID 18



      strive to avoid a construction that renders any provision meaningless or inoperative."

      Stringer, 23 S.W.3d at 355, see also Wood v. HSBC Bank USA, N.A., 505 S.W.3d 542, 545

      (Tex. 2016).

      b. The actual breach.

19.   To establish standing in a breach of contract action, [P]laintiff[s] must show either privity

      or third-party beneficiary status. Brown v. Mesa Distribs., 414 S.W.3d 279, 284 (Tex.

      App.—Houston [1st Dist.] 2013, no pet.) One consideration in determining whether

      breach is material is the extent to which the nonbreaching [sic] party will be deprived of

      benefit that it could have reasonably anticipated from full performance. E. Friedman &

      Assocs. v. ABC Hotel & Rest. Supply, Inc., 412 S.W.3d 561, 565 (Tex. App.—Amarillo

      2013, no pet.). Elements of breach of contract are: (1) existence of valid contract between

      plaintiff and defendant; (2) plaintiff performed or tendered performance under contract; (3)

      Defendant breached contract; and (4) plaintiff was damaged as result of breach. Holloway

      v. Dekkers, 380 S.W.3d 315, 324 (Tex. App.—Dallas 2012, no pet.); Hunn v. Dan Wilson

      Homes, Inc., 789 F.3d 573, 579 (5th Cir. 2015).

20.   Paragraph 19 of the Security Instrument states:

             All agreements between Lender and Borrower are hereby expressly limited so that
             in no event shall any agreement between Lender and Borrower, or between either
             of them and any third party, be construed not to allow Lender 60 days after receipt
             of notice to comply, as provided in this Section 19, with Lender's obligations under
             the Extension of Credit to the full extent permitted by Section 50(a)(6), Article XVI
             of the Texas Constitution. Borrower understands that the Extension of Credit is
             being made on the condition that Lender shall have 60 days after receipt of notice
             to comply with the provisions of Section 50(a)(6), Article XVI of the Texas
             Constitution. As a precondition to taking any action premised on failure of Lender
             to comply, Borrower will advise Lender of the noncompliance by a notice given as
             required by Section 14 and will give Lender 60 days after such notice has been
             received by Lender to comply. Except as otherwise required by Applicable Law,
             only after Lender has received said notice, has had 60 days to comply, and Lender


                                                5
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 11 of 76 PageID 19



               has failed to comply, shall all principal and interest be forfeited by Lender, as
               required by Section 50(a)(6)(Q)(x), Article XVI of the Texas Constitution in
               connection with failure by Lender to comply with its obligations under this
               Extension of Credit.
See Exhibit 2, Paragraph 19.
21.    Regarding the proper means of notice, under Section 14 of the security instrument, “[a]ll

       notices given by Borrower or Lender in connection with Security Instrument must be in

       writing.” See id, Paragraph 14. Plaintiffs fulfilled these requirements.

22.    Plaintiffs (1) had a valid contract: the security instrument, between themselves and

       Defendant. Plaintiffs performed by (2) sending to Defendants a written notice of the defects

       in their home equity loan, pursuant to Sections 14 and 19 of the security instruments.

       Defendants (3) breached the contract because they failed to cure the violations. Lastly, (4)

       the Plaintiffs are damaged because they are actively paying on a void lien and his property

       is clouded and encumbered by the void lien.

       c. Timing of the breach—at Failure to Cure

23.    Defendants are in breach of the security instrument. 60 days as provided under TEX.

       CONST. art. XVI, § 50(a)(6)(Q)(x) is a reasonable amount of time. Because Defendants

       contractually established that (1) forfeiture of principal and interest can only occur

       after the lender has received the notice to cure and (2) the lender failed to cure within

       a reasonable amount of time after receipt, a breach of contact action to accrues on the

       61st day after receipt of the notice to cure. Thus, Defendants are in breach and forfeiture

       of principal and interest to Plaintiffs is proper.

                                       ATTORNEY FEES

24.    Plaintiffs have been obliged to employ counsel to represent Plaintiffs’ interests in

       connection with Defendants’ conduct. In that regard, Plaintiffs employed the undersigned


                                                  6
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 12 of 76 PageID 20



         attorney and Plaintiffs are obligated to pay such reasonable attorney’s fees for the services

         necessarily rendered on her behalf.

25.      The Civil Practices & Remedies Code 38.001 permits reasonable attorney fees (and costs)

         for claims on written contract.

                                           WRITTEN DISCOVERY

30.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants disclose

        the information or material described in Rule 194.2.

31.     Attached to this petition are Plaintiffs’ Requests for Production, Requests for Admissions, and

        Plaintiffs’ Interrogatories.

                                       RULE 193.7 NOTICE
26. Pursuant to Texas Rule of Civil Procedure 193.7, this will serve as actual notice that Plaintiffs

      intend to use produced documents against Defendants in pretrial proceedings and at trial.

      Accordingly, production of document(s) in response to Request for Disclosure or Requests for

      Production of Documents authenticates the document(s) for use against Defendant(s) in any

      pretrial proceeding or at trial unless Defendant(s) objects to the authenticity of any produced

      documents(s) within the time limits as particularly set out in Texas Rules of Civil Procedure

      193.7

                                       CONDITIONS PRECEDENT

32.     All conditions precedent to Plaintiffs’ claim for relief have been performed or have

       occurred.

                                 STATEMENT PURSUANT TO TRCP 47




                                                  7
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                         Page 13 of 76 PageID 21



33.   In addition to the short statement above (i.e., the summary) and a demand for judgment for

      all the other relief to which Plaintiffs deem themselves entitled (below), damages sought are

      within the jurisdictional limits of the court. Monetary relief sought more than $100,000 but

      less than $200,000. Plaintiffs also seek non-monetary relief.

                                       DEMAND FOR JURY TRIAL

34.   Plaintiffs hereby demands a jury trial and will tender the requisite fee as required prior to trial.

                                         PRAYER FOR RELIEF
        WHEREFORE, PREMISES CONSIDERED, Plaintiffs prays that Defendants be cited to

appear and answer, and the following order be entered:

              a. An order that any claim by Defendants in connection with the Home Equity Note

                  and Deed of Trust be removed from the title to the property made the subject of

                  this litigation, and quieting title in the Plaintiffs.

              b. An order that any and all liens relating to the Note are void;

              c. An order that Defendants and/or their successors forfeit all principal and interest

                  on the Note and Defendants reimburse Plaintiffs for all previous payments that

                  have been made on the Note;

              d. Actual damages;

              e. Statutory damages where applicable;

              f. Treble damages where applicable;

              g. Exemplary damages where applicable;

              h. Reasonable and necessary attorneys’ fees;

              i. Prejudgment and post-judgment interest;

              j. Costs of suit to be taxed against Defendants;


                                                     8
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                 Page 14 of 76 PageID 22



            k. All other relief, in law and in equity, to which Plaintiffs may be justly entitled.

Respectfully submitted this 8th day of January 2020.

                                                     Respectfully submitted,


                                                     THE LANE LAW FIRM, P.L.L.C.
                                                     By: /s/ Robert “Chip” Lane
                                                     Robert “Chip” Lane
                                                     State Bar No. 2404626
                                                     notifications@lanelaw.com
                                                     Joshua D. Gordon
                                                     State Bar No. 24091592
                                                     joshua.gordon@lanelaw.com
                                                     Alexander J. Hefner
                                                     State Bar No. 24116500
                                                     alex.hefner@lanelaw.com
                                                     6200 Savoy Drive, Suite 1150
                                                     Houston, Texas 77036-3300
                                                     (713) 595-8200 Telephone
                                                     (713) 595-8201 Facsimile
                                                     ATTORNEYS FOR PLAINTIFFS


EXHIBITS
Exhibit 1 – Deed of Trust
Exhibit 2 – Notice to Cure Constitutional Violations and USPS Tracking Information




                                                9
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 15 of 76 PageID 23
                               348-314344-20




             EXHIBIT 1
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 16 of 76 PageID 24




                                                                 Redacted
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 17 of 76 PageID 25
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 18 of 76 PageID 26
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 19 of 76 PageID 27
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 20 of 76 PageID 28
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 21 of 76 PageID 29
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 22 of 76 PageID 30
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 23 of 76 PageID 31
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 24 of 76 PageID 32
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 25 of 76 PageID 33
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 26 of 76 PageID 34
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 27 of 76 PageID 35
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 28 of 76 PageID 36
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 29 of 76 PageID 37
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 30 of 76 PageID 38
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 31 of 76 PageID 39
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 32 of 76 PageID 40



                                                              Redacted
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 33 of 76 PageID 41
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 34 of 76 PageID 42
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 35 of 76 PageID 43
                               348-314344-20




             EXHIBIT 2
          Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                 Page 36 of 76 PageID 44

                                                      Roy Acosta
                                                5488 Pecan Creek Circle
                                                Fort Worth, Texas 76244

                                                                                                   Oct 21, 2019
Federal National Mortgage Association 
Chase
Granite Park VII 5600 Granite Prkwy
Plano, TX 75024

Certified Letter #: 70191120000221770338


To Whom It May Concern:

My name is Roy Acosta and I have a home loan # Redacted 5367 with your company. The last four digits of my
SS# are 8786. I live at 5488 Pecan Creek Circle Fort Worth, Texas 76244.

I recently reviewed the documents from my 01/26/2016 Texas Home Equity Loan, and it looks like there
were some violations of the Texas Constitution on the loan at closing. Please review and cure these
defects:

   •    I believe that I was charged fees of more than the 3% of the loan principal amount, which isn't
        allowed under our state constitution.

   •    I closed on our loan less than twelve days after the loan application was submitted to you.

   •    I did not receive a statement with all of the final itemized charges at least one day before I closed on
        the loan. The loan closed the same day that I received all itemized loan documents and a copy of the
        loan application.

   •    The loan was closed somewhere that wasn’t your office, a title company’s office, or an attorney’s
        office.

   •    I was required to repay debt with proceeds from this loan to another lender for debt that was not
        secured by this property.

   •    I never received an acknowledgment of fair market value signed by both the lender and by me.

Please treat this as my formal notice to cure for these problems and do not charge me a fee for providing
this documentation, as I don’t think that everything on my loan was done correctly. Specifically, I request
that all the items listed in this letter be cured. I await your timely response.

Sincerely,
Roy Acosta
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20           Page 37 of 76 PageID 45



Tracking Number: 70191120000221770338

Your item has been delivered to an agent at 9:01 am on October 23, 2019 in PLANO, TX 75024.

Status

Delivered
October 23, 2019 at 9:01 am

Delivered, To Agent

PLANO, TX 75024

Get Updates
Delivered

Text & Email Updates

Tracking History

October 23, 2019, 9:01 am
Delivered, To Agent
PLANO, TX 75024
Your item has been delivered to an agent at 9:01 am on October 23, 2019 in PLANO, TX 75024.

October 23, 2019, 8:34 am
Arrived at Unit
PLANO, TX 75025

October 22, 2019, 10:28 pm
Departed USPS Regional Facility
COPPELL TX DISTRIBUTION CENTER

October 22, 2019, 12:21 pm
Arrived at USPS Regional Facility
COPPELL TX DISTRIBUTION CENTER

October 21, 2019, 8:46 pm
Arrived at USPS Regional Facility
NORTH HOUSTON TX DISTRIBUTION CENTER
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 38 of 76 PageID 46




          Exhibit A-3
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 39 of 76 PageID 47
                                          348-314344-20


                                         NO. ________

 ROY A. ACOSTA AND SCHRETTA                    §             IN THE DISTRICT COURT OF
 ACOSTA,                                       §
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §               TARRANT COUNTY, TEXAS
                                               §
 JPMORGAN CHASE BANK, N.A. FKA                 §
 WAMU AND FEDERAL NATIONAL                     §
 MORTGAGE ASSOCIATION,                         §
                                               §
        Defendants.                            §          ____________ JUDICIAL DISTRICT

              PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION
        TO DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION

TO:    Federal National Mortgage Association through General Counsel, Federal National
       Mortgage Association, 3900 Wisconsin Avenue NW, Washington, D.C. 20016-2806.

       Plaintiffs Roy A. Acosta and Schretta Acosta request that Defendant take notice that you

are required, pursuant to Rule 196 of the Texas Rules of Civil Procedure, to serve on the

undersigned, within fifty (50) days after the service of this notice, your answers to the Requests

for Production that are set forth below. Your answers must be in writing and provided under oath.

Please note that you have a duty to supplement your answers to these Request for Production

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.


                                                    Respectfully submitted,

                                                    By: /s/ Robert “Chip” Lane
                                                    Robert “Chip” C. Lane
                                                    State Bar No. 24046263
                                                    So. District Bar No. 570982
                                                    Chip.lane@lanelaw.com
                                                    Joshua D. Gordon

                                                1
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 40 of 76 PageID 48



                                                    State Bar No. 24091592
                                                    So. District Bar No. 3086982
                                                    joshua.gordon@lanelaw.com
                                                    Alexander J. Hefner
                                                    State Bar No. 24116500
                                                    alex.hefner@lanelaw.com
                                                    THE LANE LAW FIRM, P.L.L.C.
                                                    6200 Savoy Drive, Suite 1150
                                                    Houston, Texas 77036
                                                    (713) 595-8200 Telephone
                                                    (713) 595-8201 Facsimile
                                                    ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

       I hereby certify that these discovery requests were sent to Defendant’s Registered Agent
with Plaintiff’s Original Petition via proper service, this 8th of January 2020.

General Counsel
3900 Wisconsin Avenue NW
Washington, D.C. 20016-2806


                                                    By: /s/ Robert C. Lane
                                                    Robert “Chip” C. Lane




                                               2
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 41 of 76 PageID 49



DEFINITIONS AND INSTRUCTIONS

1.       The term “Property” shall refer to the property located at 5488 Pecan Creek Circle, Fort
         Worth, TX 76244.

1.       The term “Plaintiffs” as used herein shall refer to Plaintiff in this case and all agents,
         attorneys, or other parties purporting to act on Plaintiff behalf, whether authorized to do so
         or not.

2.       The term “Defendant” or “You” as used herein shall refer to Defendant Federal National
         Mortgage Association in this case and all agents, attorneys, or other parties purporting to
         act on Plaintiff behalf, whether authorized to do so or not.

3.       The term “loan in question” refers to the loan upon which Plaintiff has sued Defendants in
         the above-styled case.

4.       Answer each request for documents separately by listing the documents and by describing
         them as defined below. If documents are numbered for production, in each response
         provide both the information that identifies the document and the document’s number.

5.       For each document or other requested information that you assert is privileged or is not
         discoverable, identify that document or other requested information. State the specific
         grounds for the claim of privilege or other ground for exclusion. Also, for each document
         you claim is not discoverable, state the date of the document, the name, job title and address
         of the person who prepared it; the name, job title and address of the person now in
         possession of the document; a general description of the subject matter of the document;
         and the present location and the custodian of the document.

6.       For a document that no longer exists or that cannot be located, identify the document, state
         how and when it passed out of existence, or when it could no longer be located and the
         reasons for the disappearance. Also, identify each person having knowledge about the
         disposition or loss of the document, and identify any other document evidencing the lost
         document’s existence or any facts about the lost document.

7.       Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure, you are requested to produce
         any responsive documents that are in electronic or magnetic form. If reasonably available,
         the data should be produced in printed form. Otherwise, such data should be produced in
         the form in which it is maintained or stored together with a description of the necessary
         electronic or magnetic retrieval methods and the means to so retrieve (if such methods are
         otherwise unavailable to Plaintiff).

8.       Requests are limited to the time period beginning one year prior to the date Plaintiff
         executed the Note and Deed of Trust, and ending at present.


                                                   3
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 42 of 76 PageID 50



9.       “All” shall mean “any,” and vice versa.

10.      “And” and “or” shall be construed either disjunctively or conjunctively whenever
         appropriate in order to bring within the scope of the Requests any information or
         documents which might otherwise be considered beyond its scope.

11.      “Communications” shall mean any transmission of information, the information
         transmitted, and any process by which information is transmitted, and shall include written
         communications and oral communications.

12.      “Relating to,” “concerning,” “pertaining to,” “regarding,” “reflecting,” “in connection
         with” (or any form thereof) shall mean constituting, comprising, respecting, supporting,
         contradicting, stating, describing, recording, noting, embodying, containing, mentioning,
         studying, analyzing, discussing, evaluating, or relevant to.

13.      “Describe” or “state” shall mean to represent, delineate, and give an account of in words
         any and all information allowed to the fullest extent of the law.

14.      “Document” or “documents” shall mean all documents and tangible things as defined by
         Rule 192.3(b) of the Texas Rules of Civil Procedure, including, but not limited to, all
         written, reported, recorded, printed or typed or graphic matter, and tangible things, however
         produced or reproduced, now or at any time in the possession, custody or control of you,
         including but not limited to all papers, books, accounts, drawings, graphs, charts,
         photographs, electronic or videotape recordings, data, data compilations, electronic data,
         magnetic data, files (see next definition), letters, correspondence, telegrams, telexes,
         electronic mail, cables, telephone records, logs and notations, intra summaries, messages,
         audio tapes, digital recordings, computer discs or tapes, computer programs and software,
         film, invoices, purchase orders, ledgers, journals and other formal and informal books of
         record and account, calendars, minutes, bulletins, instructions, work assignments, reports,
         memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts, data
         announcements, public and governmental filings, opinions, worksheets, statistics,
         contracts, agreements, press releases, public statements and/or announcements, parts lists,
         Bill of Material (BOMs), production plans or forecasts, inventory lists (including work in
         progress and finished goods), parts orders and forecasts, intra-corporate drafts of the
         foregoing items and copies or reproductions of the foregoing upon which notations in
         writing have been made which do not appear on the original, and shall be deemed to include
         all tangible items not otherwise referred to above.

15.      “Files” shall mean and refer to any compilation or “documents” in a folder, box, binder,
         file, or other device for the purpose of storing, organizing, or otherwise, and all “files” shall
         be identified as to source and location in connection with the production of “documents”
         and/or “files.”

16.      As used herein, the term “person” includes any individual, partnership, company,

                                                    4
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 43 of 76 PageID 51



      proprietorship, association, corporation, joint venture, firm, trust, business, or any other
      legal entity whether public or private.

17.   All entities named or referred to herein shall be deemed to include their parent companies,
      subsidiaries, affiliates and any of the directors, officers, employees, agents and
      representatives thereof, including attorneys and investment bankers.

18.   “Holder” shall mean a person, or entity, in possession of and legally entitled to receive
      payment of a bill, note, or check.

19.   The term “Note” as used herein shall refer to the Promissory Note executed in favor of
      Loan Depot on January 29, 2016.

20.   “Deed of Trust” shall mean the Deed of Trust at issue in this lawsuit that pertains to the
      Property, executed in favor of Loan Depot on January 29, 2016.




                                               5
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 44 of 76 PageID 52



B.     REQUEST FOR PRODUCTION OF DOCUMENTS, ITEMS AND THINGS


REQUEST NO. 1:       Produce a true copy of the original Note.

RESPONSE:


REQUEST NO. 2:       Produce a true copy of the original Deed of Trust.

RESPONSE:


REQUEST NO. 3: Produce all documents related to or referencing any or all loan origination
documents received by you in connection with this transaction.

RESPONSE:


REQUEST NO. 4: Produce any and all loan origination documents, including but not limited to
any documents executed at the loan closing.

RESPONSE:


REQUEST NO. 5: Produce the Section 50(a)(6), Article XVI of the Texas Constitution
disclosures that were given to Plaintiff, if any were given to Plaintiff.

RESPONSE:


REQUEST NO. 6: If Plaintiff was provided with a notice concerning extension of credit, please
produce a copy of the notice.

RESPONSE:


REQUEST NO. 7: Produce a true copy of the acknowledgment of fair market value.

RESPONSE:


REQUEST NO. 8: Produce any and all documents, items and things which evidence, embody or
memorialize any transaction between Plaintiff and Defendant.

                                              6
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20              Page 45 of 76 PageID 53




RESPONSE:


REQUEST NO. 9: Produce a true copy of the final itemized disclosure of the actual fees, points,
interest, costs, and charges that were to be charged at closing.

RESPONSE:


REQUEST NO. 10: Produce any and all documents, items and things which evidence, embody
or memorialize any transaction between Plaintiff and Defendant.

RESPONSE:


REQUEST NO. 11: Produce all documents, items and things written, reviewed, or relied upon by
any person whom you expect to call as an expert witness at the time of trial of this cause.

RESPONSE:


REQUEST NO. 12: Produce all documents, items and things of any kind you or your attorneys
have received from, or provided to, any expert witness who may be called to testify at trial.

RESPONSE:


REQUEST NO. 13: Produce a current resume and curriculum vitae for all experts who may be
called as a witness at trial by you and all brochures and advertising materials describing his
expertise or services.

RESPONSE:


REQUEST NO. 14: Produce any documents evidencing the closing location of the Home Equity
Loan.

RESPONSE:




                                              7
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 46 of 76 PageID 54




          Exhibit A-4
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                    Page 47 of 76 PageID 55
                                            348-314344-20


                                       CAUSE NO. ________

 ROY A. ACOSTA AND SCHRETTA                        §             IN THE DISTRICT COURT OF
 ACOSTA,                                           §
                                                   §
         Plaintiffs,                               §
 v.                                                §
                                                   §
 JPMORGAN CHASE BANK, N.A. FKA                     §               TARRANT COUNTY, TEXAS
 WAMU AND FEDERAL NATIONAL                         §
 MORTGAGE ASSOCIATION,                             §
                                                   §
         Defendants.                               §
                                                   §
                                                   §              ____ JUDICIAL DISTRICT


                   PLAINTIFFS’ FIRST INTERROGATORIES
           DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION


TO: Federal National Mortgage Association through General Counsel, Federal National Mortgage
Association, 3900 Wisconsin Avenue NW, Washington, D.C. 20016-2806.

        Plaintiffs, Roy A. Acosta and Schretta Acosta request that Defendant Federal National

Mortgage Association take notice that you are required, pursuant to Rule 197 of the Texas Rules

of Civil Procedure to serve on the undersigned, within fifty (50) days after the service of this notice,

your answers to interrogatories that are set forth in Exhibit “A.” Your answers must be in writing

and provided under oath. Please note that you have a duty to amend your answers to these requests

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.

Respectfully submitted this 8th of January 2020,




                                                   1
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 48 of 76 PageID 56



                                            By: /s/ Robert C. Lane
                                                    Robert “Chip” C. Lane
                                                    State Bar No. 24046263
                                                    chip.lane@lanelaw.com
                                                    Joshua D. Gordon
                                                    State Bar No. 24091592
                                                    Joshua.gordon@lanelaw.com
                                                    Alexander J. Hefner
                                                    State Bar no. 24116500
                                                    alex.hefner@lanelaw.com
                                                    THE LANE LAW FIRM, P.L.L.C.
                                                    6200 Savoy Drive, Suite 1150
                                                    Houston, Texas 77036
                                                    Telephone: (713) 595-8200
                                                    Facsimile: (713) 595-8201
                                                    ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE


       I hereby certify that these discovery requests were sent to Defendant’s Registered Agent
with Plaintiff’s Original Petition via proper service, this 8th of January 2020.

General Counsel
3900 Wisconsin Avenue NW
Washington, D.C. 20016-2806


                                                    By: /s/ Robert C. Lane
                                                    Robert “Chip” C. Lane




                                               2
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 49 of 76 PageID 57



                              DEFINITIONS AND INSTRUCTIONS

1.       The term “Property” shall refer to the property located at 5488 Pecan Creek Circle, Fort
         Worth, TX 76244.

1.       The term “Plaintiffs” as used herein shall refer to Plaintiffs in this case and all agents,
         attorneys, or other parties purporting to act on Plaintiff behalf, whether authorized to do so
         or not.

2.       The term “Defendant” or “You” as used herein shall refer to Defendant Federal National
         Mortgage Association in this case and all agents, attorneys, or other parties purporting to
         act on Plaintiff behalf, whether authorized to do so or not.

3.       The term “loan in question” refers to the loan upon which Plaintiff has sued Defendants in
         the above-styled case.

4.       Answer each request for documents separately by listing the documents and by describing
         them as defined below. If documents are numbered for production, in each response
         provide both the information that identifies the document and the document’s number.

5.       For each document or other requested information that you assert is privileged or is not
         discoverable, identify that document or other requested information. State the specific
         grounds for the claim of privilege or other ground for exclusion. Also, for each document
         you claim is not discoverable, state the date of the document, the name, job title and address
         of the person who prepared it; the name, job title and address of the person now in
         possession of the document; a general description of the subject matter of the document;
         and the present location and the custodian of the document.

6.       For a document that no longer exists or that cannot be located, identify the document, state
         how and when it passed out of existence, or when it could no longer be located and the
         reasons for the disappearance. Also, identify each person having knowledge about the
         disposition or loss of the document, and identify any other document evidencing the lost
         document’s existence or any facts about the lost document.

7.       Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure, you are requested to produce
         any responsive documents that are in electronic or magnetic form. If reasonably available,
         the data should be produced in printed form. Otherwise, such data should be produced in
         the form in which it is maintained or stored together with a description of the necessary
         electronic or magnetic retrieval methods and the means to so retrieve (if such methods are
         otherwise unavailable to Plaintiff).

8.       Requests are limited to the time period beginning one year prior to the date Plaintiff
         executed the Note and Deed of Trust, and ending at present.

9.       “All” shall mean “any,” and vice versa.



                                              Page 3 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 50 of 76 PageID 58



10.   “And” and “or” shall be construed either disjunctively or conjunctively whenever
      appropriate in order to bring within the scope of the Requests any information or
      documents which might otherwise be considered beyond its scope.

11.   “Communications” shall mean any transmission of information, the information
      transmitted, and any process by which information is transmitted, and shall include written
      communications and oral communications.

12.   “Relating to,” “concerning,” “pertaining to,” “regarding,” “reflecting,” “in connection
      with” (or any form thereof) shall mean constituting, comprising, respecting, supporting,
      contradicting, stating, describing, recording, noting, embodying, containing, mentioning,
      studying, analyzing, discussing, evaluating, or relevant to.

13.   “Describe” or “state” shall mean to represent, delineate, and give an account of in words
      any and all information allowed to the fullest extent of the law.

14.   “Document” or “documents” shall mean all documents and tangible things as defined by
      Rule 192.3(b) of the Texas Rules of Civil Procedure, including, but not limited to, all
      written, reported, recorded, printed or typed or graphic matter, and tangible things, however
      produced or reproduced, now or at any time in the possession, custody or control of you,
      including but not limited to all papers, books, accounts, drawings, graphs, charts,
      photographs, electronic or videotape recordings, data, data compilations, electronic data,
      magnetic data, files (see next definition), letters, correspondence, telegrams, telexes,
      electronic mail, cables, telephone records, logs and notations, intra summaries, messages,
      audio tapes, digital recordings, computer discs or tapes, computer programs and software,
      film, invoices, purchase orders, ledgers, journals and other formal and informal books of
      record and account, calendars, minutes, bulletins, instructions, work assignments, reports,
      memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts, data
      announcements, public and governmental filings, opinions, worksheets, statistics,
      contracts, agreements, press releases, public statements and/or announcements, parts lists,
      Bill of Material (BOMs), production plans or forecasts, inventory lists (including work in
      progress and finished goods), parts orders and forecasts, intra-corporate drafts of the
      foregoing items and copies or reproductions of the foregoing upon which notations in
      writing have been made which do not appear on the original, and shall be deemed to include
      all tangible items not otherwise referred to above.

15.   “Files” shall mean and refer to any compilation or “documents” in a folder, box, binder,
      file, or other device for the purpose of storing, organizing, or otherwise, and all “files” shall
      be identified as to source and location in connection with the production of “documents”
      and/or “files.”

16.   As used herein, the term “person” includes any individual, partnership, company,
      proprietorship, association, corporation, joint venture, firm, trust, business, or any other
      legal entity whether public or private.

17.   All entities named or referred to herein shall be deemed to include their parent companies,

                                            Page 4 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 51 of 76 PageID 59



      subsidiaries, affiliates and any of the directors, officers, employees, agents and
      representatives thereof, including attorneys and investment bankers.

18.   “Holder” shall mean a person, or entity, in possession of and legally entitled to receive
      payment of a bill, note, or check.

19.   The term “Note” as used herein shall refer to the Promissory Note executed in favor of
      Loan Depot on January 29, 2016..

20.   “Deed of Trust” shall mean the Deed of Trust at issue in this lawsuit that pertains to the
      Property, executed in favor of Loan Depot on January 29, 2016.

21.   In answering these interrogatories, please furnish all information that is known or available
      regardless of whether this information is possessed directly by you, or by your agents,
      employees, representative, attorneys, or investigators.

22.   If any of these interrogatories cannot be answered in full, please answer to the extent
      possible, specifying the reasons for the inability to answer the remainder and stating
      whatever information, knowledge, or belief you have concerning the unanswered portion.

23.   Documents produced in response hereto shall be organized and labeled to correspond to
      the categories in the request or produced as they are kept in the usual course of business.

24.   If privilege of work product protection is claimed as a ground for withholding production
      of one or more documents, in whole or in part, the response hereto shall identify the date
      of the document, its author, its subject matter, its length, its attachments, if any, its present
      custodian, and all recipients thereof, whether indicated on the document or otherwise, and
      shall describe the factual basis for the claim of privilege or work product protection in
      sufficient detail so as to permit the court to adjudicate the validity of the claim.. In the
      event that a document called for by these requests has been destroyed, the response hereto
      shall identify the preparer of the document, its addressor (if different), addressee, each
      recipient thereof, each person to who distributed or shown, date prepared, date transmitted
      (if different), date received, a description of its contents and subject matter, the date of its
      destruction, the manner of its destruction, the name, title and address of person authorizing
      its destruction, the reason(s) for its destruction, the name, the title and address of the person
      destroying the document and a description of efforts to locate the document and copies of
      it.

25.   Each paragraph herein shall be construed independently and not with reference to any other
      paragraph for the purpose of limitation.




                                            Page 5 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 52 of 76 PageID 60



                                     INTERROGATORIES


INTERROGATORY NO. 1:                   Identify each person participating in the preparation of
answers to these interrogatories, supplying information used in such preparation, or contacted by
you to answer or offer any input into answering these interrogatories. As to each person so
identified, indicate the interrogatories with respect to which the person was involved. Further,
state your relationship to each such person.

ANSWER:


INTERROGATORY NO. 2:                  With respect to the original loan transaction, identify each
and every error that you are aware of, including, but not limited to, errors that are apparent on the
face of the closing documents.

ANSWER:


INTERROGATORY NO. 3:                 With regard to any conversation, communication or meeting
between you and Plaintiff regarding the subject of the litigation:

       a. state the date of the conversation, communication or meeting;

       b. identify all persons present at or privy to the conversation, communication or meeting
          and all persons with knowledge of the matters discussed at the meeting;

       c. state in detail what was discussed during the conversation, communication or meeting;
          and

       d. identify all documents relating, incident to or resulting from the conversation,
          communication or meeting.

ANSWER:


INTERROGATORY NO. 4:                    Identify the physical location of the Note and identify its
custodian (i.e., the entity directly responsible for its physical well-being). In addition, identify a
time and location where it can be made available to plaintiff for inspection and copying.

ANSWER:


INTERROGATORY NO. 5:                 Identify the loan payment history for the Note. Include
payments received from the Plaintiff as well as the ensuing transfers of any portion thereof.



                                             Page 6 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                 Page 53 of 76 PageID 61



ANSWER:


INTERROGATORY NO. 6:                Identify each purchaser (in the chain of ownership) of the
Note and the amount that was paid in each such purchase and the date of each such purchase.

ANSWER:


INTERROGATORY NO. 7:                Identify all persons or entities that at any time were
“owners”, “holders”, “constructive holders”, “holders in due course” (as those terms are defined
in the Texas Business and Commerce Code), or otherwise had an ownership interest in the Note.

ANSWER:


INTERROGATORY NO. 8:                 Describe in detail all of the consideration (e.g., the amount
of money) that the current owner of the Note paid in order to acquire ownership of the Note.

ANSWER:


INTERROGATORY NO. 9:                 If applicable, explain why the Note does not indicate that
you are the current owner of the Note.

ANSWER:


INTERROGATORY NO. 10:                 Identify any persons with knowledge about the loan payment
history, any transaction regarding changes to ownership of the Note, any securitization of the Note,
and any claims made in connection with the alleged default of the Note. With regard to each
person, briefly summarize the subject matter of such knowledge.

ANSWER:


INTERROGATORY NO. 11:                 Please describe the manner and way in which the Yield
Spread Premium was calculated.

ANSWER:


INTERROGATORY NO. 12:                Identify the date when the Texas Constitution, Article XVI,
Section 50(a)(6) notice was given to Plaintiffs, if any was given to Plaintiff at all.

ANSWER:

                                            Page 7 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                  Page 54 of 76 PageID 62




INTERROGATORY NO. 13:                Identify the specific date the interest rate on the subject loan
was “locked in” or finally determined by the lender.

ANSWER:


INTERROGATORY NO. 14:                Identify if the Section 50(a)(6), Article XVI of the Texas
Constitution disclosures were signed by Plaintiffs.

ANSWER:


INTERROGATORY NO. 15:                 Identify if the Section 50(a)(6), Article XVI of the Texas
Constitution were given to Plaintiffs, and please state the date Plaintiffs were provided with said
disclosures.

ANSWER:


INTERROGATORY NO. 16:                  Please identify whether you provided Plaintiffs with a notice
concerning extension of credit, as prescribed by Texas Constitution, Art. XVI, Section 50(a)(6)(M)
and 50(g).

ANSWER:


INTERROGATORY NO. 17:                 If you answered that you did provide Plaintiffs with a notice
concerning extension of credit (mentioned above), please identify the date on which you provided
Plaintiffs with a copy of the notice.

ANSWER:


INTERROGATORY NO. 18:                 Identify all appraisals of the Property made in connection
with the subject loan.

ANSWER:


INTERROGATORY NO. 19:                 Identify the physical location/address of the location where
the closing took place.

ANSWER:



                                            Page 8 of 9
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20              Page 55 of 76 PageID 63



INTERROGATORY NO. 20:               Identify whether the Lender signed the written
acknowledgment as to the fair market value of the homestead property on the date the extension
of credit was made.




                                          Page 9 of 9
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 56 of 76 PageID 64




          Exhibit A-5
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                    Page 57 of 76 PageID 65
                                            348-314344-20


                                       CAUSE NO. ________

 ROY A. ACOSTA AND SCHRETTA                        §             IN THE DISTRICT COURT OF
 ACOSTA,                                           §
                                                   §
         Plaintiffs,                               §
 v.                                                §
                                                   §
 JPMORGAN CHASE BANK, N.A. FKA                     §               TARRANT COUNTY, TEXAS
 WAMU AND FEDERAL NATIONAL                         §
 MORTGAGE ASSOCIATION,                             §
                                                   §
         Defendants.                               §
                                                   §
                                                   §              ____ JUDICIAL DISTRICT


               PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS TO
           DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION


TO:    Federal National Mortgage Association through General Counsel, Federal National
Mortgage Association, 3900 Wisconsin Avenue NW, Washington, D.C. 20016-2806.

        Plaintiffs, Roy A. Acosta and Schretta Acosta request that Defendant Federal National

Mortgage Association take notice that you are required, pursuant to Rule 198 of the Texas Rules

of Civil Procedure to serve on the undersigned, within fifty (50) days after the service of this notice,

your answers to the admission that are set forth in Exhibit “A.” Your answers must be in writing

and provided under oath. Please note that you have a duty to amend your answers to these requests

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.

Respectfully submitted this 8th of January 2020,

                                                        By: /s/ Robert C. Lane
                                                        Robert “Chip” C. Lane
                                                        State Bar No. 24046263
                                                        notifications@lanelaw.com
                                                        Joshua D. Gordon
                                                        State Bar No. 24091592
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 58 of 76 PageID 66



                                                    Joshua.gordon@lanelaw.com
                                                    Alexander J. Hefner
                                                    State Bar No. 24116500
                                                    alex.hefner@lanelaw.com
                                                    THE LANE LAW FIRM, P.L.L.C.
                                                    6200 Savoy Drive, Suite 1150
                                                    Houston, Texas 77036
                                                    Telephone: (713) 595-8200
                                                    Facsimile: (713) 595-8201
                                                    ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       I hereby certify that these discovery requests were sent to Defendant’s Registered Agent
with Plaintiff’s Original Petition via proper service, this 8th of January 2020.


General Counsel
3900 Wisconsin Avenue NW
Washington, D.C. 20016-2806


                                                    By: /s/ Robert C. Lane
                                                    Robert “Chip” C. Lane
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                 Page 59 of 76 PageID 67



DEFINITIONS AND INSTRUCTIONS

1.       The term “Property” shall refer to the property located at 5488 Pecan Creek Circle, Fort
         Worth, TX 76244.

2.       The term “Plaintiffs” as used herein shall refer to the Plaintiffs in this case and all agents,
         attorneys, or other parties purporting to act on Plaintiff behalf, whether authorized to do so
         or not.

3.       The term “Defendant” or “You” as used herein shall refer to Federal National Mortgage
         Association in this case and all agents, attorneys, or other parties purporting to act on
         Plaintiff behalf, whether authorized to do so or not.

4.       The term “loan in question” refers to the loan upon which Plaintiffs have sued Defendant
         in the above-styled case.

5.       The term “Note” as used herein shall refer to the Promissory Note executed in favor of
         Loan Depot on January 29, 2016.


6.       The term “Deed of Trust” shall mean the Deed of Trust at issue in this lawsuit that pertains
         to the Property, executed in favor of Loan Depot on January 29, 2016.
     Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                Page 60 of 76 PageID 68



                                 REQUESTS FOR ADMISSION

1.       Admit that the loan in question in the above-styled case is a home equity loan.


2.       Admit that You are the noteholder for the loan in question.


3.       Admit that You are the mortgage servicer for the loan in question.


4.       Admit that the loan in question in the above-styled case is secured against the Property by
         a deed of trust.


5.       Admit that the deed of trust secured against the Property must comply with the Texas
         Constitution, Article XVI, Section 50(a)(6) et seq.


6.       Admit that the loan in question is invalid because it does not comply with Texas
         Constitution, Article XVI, Section 50(a)(6) et seq.


7.       Admit that Defendant received Plaintiff’s notice to cure.


8.       Admit that Defendant failed to cure Plaintiff’s violations, as noted in Plaintiff’s notice to
         cure within sixty (60) days of receipt.


9.       Admit that the signing of the loan in question was not signed at an attorney’s office, the
         lender’s office, or a title company’s office.

10.      Admit that the Lender did not sign a written acknowledgment as to the fair market value
         of the homestead property on the date the extension of credit was made.

11.      Admit that the fees for the loan exceeded 3% of the original principal amount of the
         extension of credit.


12.      Admit that Plaintiffs did not receive a statement with all of the final itemized charges at
         least one day before the closing of the loan.
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 61 of 76 PageID 69




          Exhibit A-6
                                                  348-314344-20
      Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                             Page 62 of 76 PageID 70

                   THOMAS A. WILDER, DISTRICT CLERK
                      TARRANT COUNTY SERVICE REQUEST FORM

                   Cause No:____________________________________________________
Style of Case:      Roy A. Acosta and Schretta Acosta v. JPMorgan Chase Bank, N.A. fka WAMU and Federal National
                    Mortgage Association


Please reference the District Clerk web page, www.tarrantcounty.com/DistrictClerk/Forms for the following
forms: Abstracts, Executions, Subpoenas.

Choose the type of service documents for issuance and select the type and quantity of issuance(s)
needed. *For electronic service, service document will be e-mailed to you for you to attach documents
and have party served.

           Check box if you would like the District Clerk's Office to make copies for your service. (add
           $.50 per page per pleading for copies for service)

                                 PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY
Title of Pleading to be Served:________________________________________________________
                      01/08/2020
Date Pleading Filed: ______________________________________________
                               Robert Lane, notifications@lanelaw.com
Return to (e-Service ONLY):__________________________________________________________
                                   (Name and e-mail address)

Quantity         Type of Service             TC             Alternative Service       Certified                    *Electronic
                                          Constable (Private Process or Out of County) Mail                          Service
           Citation by Publication
           Citation by Posting
  2        Citation                                                                                                    yes
           TRO
           Show Cause
           Capias
           Arrest Warrant
           Protective Order
           Writ of Habeas
           Writ of Attachment
           Bench Warrant
           Writ of Garnishment
           Writ of Permanent Injunction
           Writ of Temporary Injunction



Name of Party to be served:______________________________
                             JPMorgan Chase Bank, N.A. fka WAMU                      Electronic Service
                                                                     Service Type: ___________________________
                     1999 Bryan St., Ste. 900, Dallas, TX 75201-3136
Address for Service: ____________________________________                         Defendant
                                                                     Party Type:_____________________________

                            Federal National Mortgage Association
Name of Party to be served:______________________________                              Electronic Service
                                                                        Service Type: ___________________________
                     3900 Wisconsin Avenue NW,  Washington, D.C.  20016            Defendant
Address for Service: ____________________________________Party Type:_____________________________

                       Attach additional pages if there are more parties to be served.

PERSON REQUESTING SERVICE:
NAME: Robert C. Lane
                     6200 Savoy Dr., Suite 1150, Houston, TX 77036
MAILING ADDRESS: _________________________________________________________________________
          713-595-8200
PHONE NO: __________________________________________         713-595-8201
                                                    FAX NO.: ______________________________
                 notifications@lanelaw.com
EMAIL ADDRESS: ___________________________________________________________________________
                                                                                                       Revised 06/04/2018
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 63 of 76 PageID 71




          Exhibit A-7
          Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20 Page 64 of 76 PageID 72
                                      THE STATE OF TEXAS
                               DISTRICT COURT, TARRANT COUNTY

                                                             CITATION                          Cause No. 348-314344-20
                                      ROY A. ACOSTA, ET AL
                                                               vs.
                                 JPMORGAN CHASE BANK, N.A., ET AL

TO: JPMORGAN CHASE BANK NA
 F/K/A WAMU                                             B/S REG AGENT-CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS, TX 75201-3




You said DEFENDANTS are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION ANO
REQUEST FOR WRITTEN DISCOVERY at or before 10 o•clock A.M. of the Monday next after
the expiration of ~O days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being

ROY A ACOSTA, SCHRETIA ACOSTA


Filed in said Court on January 8th, 2020 Against
JPMORGAN CHASE BANK NA, F/K/A WAMU, FEDERAL NATIONAL MORTGAGE ASSOCIATION


For suit, said suit being numbered 348-314344-20 the nature of which demand is as shown on said
PLAINTIFFS' ORIGINAL PETITION   AND   REQUEST FOR WRITTEN DISCOVERY   a copy of which accompanies this citation.



                                                             ROBERT"CHIP"LANE
                                               Attorney for ROY A ACOSTA Phone o. (713)595-8200
                                               Address      6200 SAVOY DR STE I 50 HOUSTON, TX 77036-3300
         Thomas A. Wilder         , Clerk of the District Court of                           Given under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 9th day of


                                                                                                                   Deputy


NOTICE: You have been sued. You may employ an attorney. If you or your                                     answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following        e expiration of twenty days after you were
served this citation and petition, a default judgment may be taken again
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALH UN, FORT WORTH TX 76196-0402

                                      OFFICER'S RETURN *34831434420000009*
Received this Citation on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ , _ _ at _ _ _ o'clock _M; and executed at
                                    within the county of _ _ _ _ _ _ _ _ , State of _ _ __ at _ _ __ o'clock _M
on the _ _ __ day of _ _ _ _ _ _ _ _ , _ _ by delivering to the within named (Def.):
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFFS' ORIGINAL PETITION AND
REQUEST FOR WRITI'EN DISCOVERY, having first endorsed on same the date of delivery.



              Authorized Person/Constable/Sheriff:

Fees$, _ _ __
              County of _ _ _ _ _ _ _ _ _ _ _ _ _ State of. _ _ _ __
                                                                          By---------------- Deputy
State of _ _ _ _ _ __       County of _ _ _ _ _ _ _ _ _ _ _ _ _ __       (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __           before me this _ _ day of _ _ _ _ , _ _
to certify which witness my hand and seal of office
(Seal)
                                               county of _ _ _ _ _ _ _ _ _ _ , State of
                                        CITATION


                        Cause No. 348-314344-20

         ROY A. ACOSTA, ET AL


                                   vs.
         JPMORGAN CHASE BANK, N.A.,
         ETAL

                            ISSUED

       This 9th day of January, 2020

                Thomas A. Wilder
           Tarrant County District Clerk
                 100 N CALHOUN
           FORT WORTH TX 76196-0402

       By                       TAMARA COLACINO Deputy


       ROBERT "CHIP" LANE
       Attorney for: ROY A ACOSTA
                                                                                                                  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20




       Phone No. (713)595-8200
       ADDRESS: 6200 SAVOY DR STE 1150

                   HOUSTON, TX 77036-3300

                   CNILLAW


IIIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII 1111111111111
 *34831434420000009*
 SERVICE FEES NOT COLLECTED
 BY TARRANT COUNTY DISTRICT CLERK
                                                                                                                  Page 65 of 76 PageID 73




 ORIGINAL
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 66 of 76 PageID 74




          Exhibit A-8
          Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20 Page 67 of 76 PageID 75
                                      THE STATE OF TEXAS
                               DISTRICT COURT, TARRANT COUNTY

                                                           CITATION                          Cause No. 348-3/4344-20
                                   ROY A. ACOSTA, ET AL
                                                      VS.
                                JPMORGAN CHASE BANK, N .A., ET AL

TO: FEDERAL NATIONAL MORTGAGE ASSOCIATION
                                                      B/S GENERAL COUNSEL 3900 WISCONSIN AVE NW WASHINGTON, DC 20016-2806




You said DEFENDANTS are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION AND
REQUEST FOR WRITI'EN DISCOVERY at or before 10 o•clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


ROY A ACOSTA, SCHRETIA ACOSTA


Filed in said Court on January 8th, 2020 Against
JPMORGAN CHASE BANK NA, F/K/A WAMU, FEDERAL NATIONAL MORTGAGE ASSOCIATION


For suit, said suit being numbered 348-314344-20 the nature of which demand is as shown on said
PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR WRI'ITEN DISCOVERY   a copy of which accompanies this citation.



                                                          ROBERT "CHIP" LANE
                                            Attorney for ROY A ACOSTA Phone o. (713)595-8200
                                            Address      6200 SAVOY DR STE 1 50 HOUSTON, TX 77036-3300
         Thomas A. Wilder        , Clerk of the District Court of Tarrant Count           Given under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 9th day of




NOTICE: You have been sued. You may employ an attorney.                                       a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following    he expiration of twenty days after you were
served this citation and petition, a default judgment may be taken again
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALH UN, FORT WORTH TX 76196-0402

                                   OFFICER'S RETURN *34831434420000010*
Received this Citation on the _ _ _ day of                                 at       o•clock _M; and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ within the county of _ _ _ _ _ _ _ _ , State of _ _ _ _ at _ _ _ _ o'clock _M
on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ , _ _ by delivering to the within named (Def.):
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFFS• ORIGINAL PETITION AND
REQUEST FOR WRI'ITEN DISCOVERY, having first endorsed on same the date of delivery.



            Authorized Person/Constable/sheriff:
            County of _ _ _ _ _ _ _ _ _ _ _ _ _ State of _ _ _ __      By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy
Fees$ _ _ __
State of _ _ _ _ _ _ _ County of                                 (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
to certify which witness my hand and seal of office
(Seal)
                                            County of _ _ _ _ _ _ _ _ _ _ , State of
                                        CITATION


                        Cause No. 348-314344-20

         ROY A. ACOSTA, ET AL


                                   vs.
         JPMORGAN CHASE BANK, N.A.,
         ETAL

                            ISSUED

       This 9th day of January, 2020

                Thomas A. Wilder
           Tarrant County District Clerk
                 100 N CALHOUN
           FORT WORTH TX 76196-0402

       By                      TAMARA COLACINO Deputy


       ROBERT"CHIP'LANE
       Attorney for: ROY A ACOSTA
                                                                                                                 Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20




       Phone No. (713)595-8200
       ADDRESS: 6200 SAVOY DR STE 1150

                  HOUSTON, TX 77036-3300

                   CNILLAW


Illllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
 *34831434420000010*
 SERVICE FEES NOT COLLECTED
 BY TARRANT COUNTY DISTRICT CLERK
                                                                                                                 Page 68 of 76 PageID 76




 ORIGINAL
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 69 of 76 PageID 77




          Exhibit A-9
    Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20               Page 70 of 76 PageID 78
                                          348-314344-20                                                FILED
                                                                                          TARRANT COUNTY
                                                                                           1/15/2020 2:01 PM
                                                                                         THOMAS A. WILDER
                                   CAUSE NO. 348-314344-20
                                                                                            DISTRICT CLERK

ROY A. ACOSTA AND SCHRETTA ACOSTA                 §
PLAINTIFF                                         §
                                                  §
VS.                                               §                      IN THE 348th District Court
                                                  §
JPMORGAN CHASE BANK NA FKA WAMU                                             TARRANT COUNTY, TX
                                                  §
AND FEDERAL NATIONAL MORTGAGE
ASSOCIATION                                       §
DEFENDANT                                         §
                                                  §
                                                  §

                                      RETURN OF SERVICE


ON Wednesday, January 15, 2020 AT 10:01 AM
CITATION, PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY, EXHIBIT 1,
EXHIBIT 2, PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT FEDERAL NATIONAL
MORTGAGE ASSOCIATION, PLAINTIFFS’ FIRST INTERROGATORIES
DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION, PLAINTIFFS’ FIRST REQUEST FOR
ADMISSIONS TO DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION for service on FEDERAL
NATIONAL MORTGAGE ASSOCIATION C/O GENERAL COUNSEL came to hand.

ON Wednesday, January 15, 2020 AT 1:38 PM, I, K Mack, PERSONALLY DELIVERED THE
ABOVE-NAMED DOCUMENTS TO: FEDERAL NATIONAL MORTGAGE ASSOCIATION C/O GENERAL
COUNSEL , by delivering to J. Marcus Meeks, 3900 WISCONSIN AVE NW, WASHINGTON, DISTRICT
OF COLUMBIA COUNTY, DC 20016.

My name is K Mack. My address is 1219 11th street, WASHINGTON, DC 20001. My date of birth is
Redacted
    1985. I am in all ways competent to make this statement, and this statement is based on
personal knowledge. I am not a party to this case and have no interest in its outcome. I declare
under penalty of perjury that the foregoing is true and correct.

Executed in DISTRICT OF COLUMBIA COUNTY, DC on Wednesday, January 15, 2020 AT 1:38 PM.

/S/ K Mack




Pecan Creek Circle/Acosta

Doc ID: 270195_1
          Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20 Page 71 of 76 PageID 79
                                      THE STATE OF TEXAS
                               DISTRICT COURT, TARRANT COUNTY

                                                           CITATION                            Cause No. 348-314344-20
                                    ROY A. ACOSTA, ET AL
                                                             vs.
                                 JPMORGAN CHASE BANK, N.A., ET AL

TO: FEDERAL NATIONAL MORTGAGE ASSOCIATION
                                                      B/S GENERAL COUNSEL 3900 WISCONSIN AVE NW WASHINGTON, DC 20016-2806




You said DEFENDANTS are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION AND
REQUEST FOR WRITI'EN DISCOVERY at or before 10 o'clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant CoW1ty, Texas, at the Courthouse in the City of Fort worth, Tarrant County, Texas
said PLAINTIFF being


ROY A ACOSTA, SCHRE'ITA ACOSTA


Filed in said Court on January 8th, 2020 Against
JPMORGAN CHASE BANK NA, F /K/A WAMU, FEDERAL NATIONAL MORTGAGE ASSOCIATION


For suit, said suit being numbered 348-314344-20 the nature of which demand is as shown on said
PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY    a copy of which accompanies this citation.



                                                           ROBERT 'CHIP' LANE
                                             Attorney for ROY A ACOSTA Phone No. (713)595-8200
                                             Address      6200 SAVOY DR STE 1150 HOUSTON, TX 77036-3300
         Thomas A. Wilder         , Clerk of the District Court of Tarrant County, Texas. Given under my hand and the seal
of said Court, at office in the City of Fort Worth, t h ~ 9th day of J a n u a c :              '                        A CERTIFIED COPY
                                                                                                                        ATTEST: 01/09/2020

                                                      By   Io a:ooo                cfr2 CJ.Jjl:J                        THOMAS A. WILDER
                                                                                                                Deputy DISTRICT CLERK
                                                                                                                      TARRANT COUNTY, TEXAS
                                                                             TAMARA COLACINO                          BY: /s/ Tamara Colacino

NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                    OFFICER'S RETURN *34831434420000010*
Received this Citation on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ , _ _ at _ _ _ o'clock _M; and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ within the county of _ _ _ _ _ _ _ _ , State of _ _ _ _ at _ _ _ _ o'clock _ M
on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ , _ _ by delivering to the within named (Def.):
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFFS' ORIGINAL PETITION       AND
REQUEST FOR WRITTEN DISCOVERY, having first endorsed on same the date of delivery.



             Authorized Person/Constable/Sheriff:
             County of _ _ _ _ _ _ _ _ _ _ _ _ _ State of _ _ _ __     By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy
Fees$ _ _ __
State of _ _ _ _ _ _ _ county of                                 (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
to certify which witness my hand and seal of office
(Seal)
                                            County of _ _ _ _ _ _ _ _ _ _ , State of
                 CITATION


         Cause No. 348-314344-20

   ROY A. ACOSTA, ET AL


              vs.
   JPMORGAN CHASE BANK, N.A.,
   ETAL

           ISSUED

  This 9th day of January, 2020

         Thomas A. Wilder
    Tarrant County District Clerk
          100 N CALHOUN
    FORT WORTH TX 76196-0402

  By         TAMARA COLACINO Deputy


 ROBERT "CHIP" LANE
 Attorney for: ROY A ACOSTA
                                                                Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20




 Phone No. (713)595-8200
 ADDRESS: 6200 SAVOY DR STE 1150

       HOUSTON, TX 77036-3300

       CIVIL LAW


1m111111111rnmmmm1rnm1
*34831434420000010*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
                                                                Page 72 of 76 PageID 80




ORIGINAL
                                          DISTRICT CLERK
                                         A CERTIFIED COPY

                                        THOMAS A. WILDER
                                        ATTEST: 01/09/2020




                                      BY: /s/ Tamara Colacino
                                      TARRANT COUNTY, TEXAS
Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20   Page 73 of 76 PageID 81




        Exhibit A-10
  Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20                   Page 74 of 76 PageID 82
                                           348-314344-20                                                  FILED
                                                                                             TARRANT COUNTY
                                                                                             1/21/2020 12:00 AM
                                                                                            THOMAS A. WILDER
                                    CAUSE NO. 348-314344-20
                                                                                               DISTRICT CLERK

ROY A. ACOSTA AND SCHRETTA ACOSTA                  §
PLAINTIFF                                          §
                                                   §
VS.                                                §                       IN THE 348th District Court
                                                   §
JPMORGAN CHASE BANK NA FKA WAMU                                               TARRANT COUNTY, TX
                                                   §
AND FEDERAL NATIONAL MORTGAGE
ASSOCIATION                                        §
DEFENDANT                                          §
                                                   §
                                                   §

                                       RETURN OF SERVICE


ON Wednesday, January 15, 2020 AT 10:02 AM
CITATION, PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY, EXHIBIT 1,
EXHIBIT 2, PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT FEDERAL NATIONAL
MORTGAGE ASSOCIATION, PLAINTIFFS’ FIRST INTERROGATORIES
DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION, PLAINTIFFS’ FIRST REQUEST FOR
ADMISSIONS TO DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION for service on JP
MORGAN CHASE BANK NA C/ REGISTERED AGENT CT CORPORATION SYSTEM came to hand.

ON Friday, January 17, 2020 AT 2:20 PM, I, CAROL THARP, PERSONALLY DELIVERED THE
ABOVE-NAMED DOCUMENTS TO: JP MORGAN CHASE BANK NA C/ REGISTERED AGENT CT
CORPORATION SYSTEM, by delivering to Antoinette Williams, 1999 BRYAN ST STE 900, DALLAS,
DALLAS COUNTY, TX 75201.

My name is CAROL THARP. My address is 3412 Edgewater Court, Arlington, TX 76016. I am a
private process server certified by the Texas Judicial Branch Certification Commission (PSC 1222,
expires 4/30/2020). My date of birth is Redacted 1946. I am in all ways competent to make this
statement, and this statement is based on personal knowledge. I am not a party to this case and
have no interest in its outcome. I declare under penalty of perjury that the foregoing is true and
correct.

Executed in DALLAS COUNTY, TX on Friday, January 17, 2020 AT 2:20 PM.

/S/ CAROL THARP




Pecan Creek Circle/Acosta

Doc ID: 270195_2
          Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20 Page 75 of 76 PageID 83
                                      THE STATE OF TEXAS
                               DISTRICT COURT, TARRANT COUNTY

                                                           CITATION                          Cause No. 348-314344-20
                                    ROY A. ACOSTA. ET AL
                                                             vs.
                                 JPMORGAN CHASE BANK, N .A., ET AL

TO: JPMORGAN CHASE BANK NA
 F/K/A WAMU                                           B/S REG AGENT-CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS, TX 75201-3




You said DEFENDANTS are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION ANO
REQUEST FOR WRITTEN DISCOVERY at or before 10 o'clock A.M. of the Monday next after
the expiration of ~O days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


ROY A ACOSTA, SCHRE'ITA ACOSTA


Filed in said Court on January 8th, 2020 Against
JPMORGAN CHASE BANK NA, F/K/A WAMU, FEDERAL NATIONAL MORTGAGE .ASSOCIATION


For suit, said suit being numbered 348-314344-20 the nature of which demand is as shown on said
PLAINTIFFS• ORIGINAL PETITION AND REQUEST FOR WRITIEN DISCOVERY    a copy of which accompanies this citation.



                                                           ROBERT "CHIP" LANE
                                             Attorney for ROY A ACOSTA Phone No. (713)595-8200
                                             Address      6200 SAVOY DR STE 1150 HOUSTON, TX 77036-3300
         Thomas A. Wilder         , Clerk of the District Court of Tarrant County, Texas. Given under my hand and the seal
of said Court, at office in the City of Fort Worth,
                                                                                                                         A CERTIFIED COPY
                                                                                                                        ATTEST: 01/09/2020
                                                                                                                        THOMAS A. WILDER
                                                                                                                Deputy DISTRICT CLERK
                                                                                                                      TARRANT COUNTY, TEXAS
                                                                          TAMARA COLACINO                             BY: /s/ Tamara Colacino

NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                    OFFICER'S RETURN *34831434420000009*
Received this Citation on the          day of _ _ _ _ _ _ _ _ _ _ _ _ _ , _ _ at _ _ _ o'clock _M; and executed at
                                       within the county of _ _ _ _ _ _ _ _ , State of _ _ _ _ at _ _ _ _ o'clock _M
on the _ _ _ _ day of _ _ _ _ _ _ _ _ , _ _ by delivering to the within named (Def.): _ _ _ _ _ _ _ _ _ _ _ __
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFFS' ORIGINAL PETITION AND
REQUEST FOR WRITTEN DISCOVERY, having first endorsed on same the date of delivery.



              Authorized Person/Constable/Sheriff:
              County of _ _ _ _ _ _ _ _ _ _ _ _ _ State of _ _ _ __                                              Deputy
                                                                       By---------------
Fees$, _ _ __
State of _ _ _ _ _ __    County of _ _ _ _ _ _ _ _ _ _ _ _ _ __  (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
to certify which witness my hand and seal of office
(Seal)
                                            County of _ _ _ _ _ _ _ _ _ _ , State of _ _ _ _ _ _ _ _ __
                                         CITATION


                         Cause No. 348-314344-20

          ROY A. ACOSTA, ET AL


                                    vs.
          JPMORGAN CHASE BANK, N.A.,
          ETAL

                            ISSUED

        This 9th day of January, 2020

                 Thomas A. Wilder
            Tarrant County District Clerk
                  100 N CALHOUN
            FORT WORTH TX 76196-0402

       By                       TAMARA COLAClNO Deputy


       ROBERT "CHIP' LANE
       Attorney for: ROY A ACOSTA
                                                                                                                                              Case 4:20-cv-00099-O Document 1-3 Filed 02/06/20




       Phone No. (713)595-8200
       ADDRESS: 6200 SAVOY DR STE 1150

                   HOUSTON, TX 77036-3300

                   CIVIL LAW


IIIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIII IIII
 *34831434420000009*
 SERVICE FEES NOT COLLECTED
 BY TARRANT COUNTY DISTRICT CLERK
                                                                                                                                              Page 76 of 76 PageID 84




 ORIGINAL
                                                                                                                        DISTRICT CLERK
                                                                                                                       A CERTIFIED COPY

                                                                                                                      THOMAS A. WILDER
                                                                                                                      ATTEST: 01/09/2020




                                                                                                                    BY: /s/ Tamara Colacino
                                                                                                                    TARRANT COUNTY, TEXAS
